UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 333-156254 Republik Media and Entertainment, Ltd. (Exact name of small business issuer as specified in its charter) Delaware 26-0884454 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) PO Box 778146, Henderson, Nevada 89077 (Address of principal executive offices) 702-405-9927 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysYes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,216,000 common shares as of January 25, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T: Controls and Procedures 7 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Submission of Matters to a Vote of Security Holders 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of December 31, 2009 (unaudited) and June 30, 2009 (audited); F-2 Statements of Operations for the three and six months ended December 31, 2009 and December 31, 2008, and for the period from September 10, 2007 (Inception) to December 31, 2009 (unaudited); F-3 Statement of Stockholders’ Equity for period from September 10, 2007 (Inception) to December 31, 2009 (unaudited); F-4 Statements of Cash Flows for the six months months ended December 31, 2009 and 2008, and for the period from September 10, 2007 (Inception) to December 31, 2009 (unaudited); F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended December 31, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents REPUBLIK MEDIA AND ENTERTAINMENT, LTD. (A Development Stage Company) Consolidated Balance Sheets ASSETS December 31, June 30, (Unaudited) CURRENT ASSETS Cash $ $ Total Current Assets EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest payable Accrued interest payable - related party Related party payables Notes payable Total Current Liabilities TOTAL LIABILIITES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.00001 par value, 10,000,000 sharesauthorized, -0- shares issued and outstanding - - Common stock, $0.00001 par value, 100,000,000 sharesauthorized, 5,216,000 shares issued and outstanding 52 52 Additional paid-in capital Deficit accumulated during the development stage Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents REPUBLIK MEDIA AND ENTERTAINMENT, LTD. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the Three Months Ended December 31, For the Six Months Ended December 31, From Inceptionon September 10,2007 ThroughDecember 31, (Restated) (Restated) REVENUES
